Per Curiam.
By decision dated February 22, 1993, respondent was suspended by this Court for a period of one year, effective nunc pro tunc as of December 14, 1992 (see, Matter of Cecil, 190 AD2d 986). She now applies for reinstatement.
Our examination of the papers submitted on this application indicates that respondent has complied with the provisions of section 806.9 [22 NYCRR 806.9] of the Court’s rules regarding the conduct of suspended lawyers and has complied with the requirements of section 806.12 regarding reinstatement. Petitioner has advised that it does not oppose the application. Accordingly, the application is granted and respondent is reinstated to the practice of law, effective immediately.
Mercure, J. P., Crew III, White, Casey and Peters, JJ., concur. Ordered that respondent’s application is granted and she is reinstated as an attorney and counselor-at-law in the State of New York, effective immediately.